Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Abstract has been replaced by the following:

ABSTRACT

A tankless water heater system (100), with a heat exchanger device (20) comprising at least one hollow chamber (21, 22, 23, 24) and at least one electrical heating element (52, 53, 54), and a controller device (30) with a temperature control unit (35), a tap event counter unit (32), a down-time counter unit (33) and a time delay unit (34);  an electrical switching element (41, 42, 43) for connecting or is connecting one or several heating elements (52, 53, 54) to / from a power supply; an outlet temperature sensor (27) linked with the temperature control unit (35); a flow rate sensor (29); wherein:  the tap counter unit (32) is connected to the flow rate sensor (29) and is triggered when water flow rate exceeds a tap indication threshold the down-time counter unit (33) is triggered and retriggered by the tap counter unit (32) and both provide a down-time event signal after any inactivity period with no water flow and records the duration of inactivity; the time delay unit (34) is connected to and triggered by the tap counter unit (32) starting a delay period which duration is switched from a short de- fault delay period to a long delay period by the down-time signal provided by the down-time counter unit (33); and the switching elements (41, 42, 53) are triggered by the time delay unit (34) only after the delay period has elapsed.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor reasonably suggest to one of skill in the art a tankless water heater system (100) as claimed including, inter alia , wherein: a tap counter unit connected to a flow rate sensor is triggered when water flow rate exceeds a tap indication threshold, and a down-time counter unit  is triggered and retriggered by the tap counter unit and both provide a down-time event signal after any inactivity period with no water flow and records the duration of inactivity; and further including a  time delay unit connected to and triggered by the tap counter unit thereby starting a delay period which duration is switched from a short default delay period to a long delay period by the down-time signal provided by the down-time counter unit and the switching elements are triggered by the time delay unit only after the delay period has elapsed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761